In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-02-495 CV

____________________


MARK STEVEN ESSELMAN, Appellant


V.


NANCY N. ESSELMAN, Appellee




On Appeal from the County Court at Law No. 1
Montgomery County, Texas

Trial Cause No. 02-09-06387-CV




MEMORANDUM OPINION
	Mark Steven Esselman, appellant, and Nancy E. Esselman, appellee, filed a joint
motion to dismiss this accelerated interlocutory appeal because the issues made the basis
of this appeal have been resolved through settlement.  The Court finds that the motion is
voluntarily made by the agreement prior to any decision of this Court and should be
granted.  Tex. R. App. P. 42.1(a)(2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.
									PER CURIAM

Opinion Delivered March 6, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.